Title: To James Madison from Richard O’Brien, 16 August 1802
From: O’Brien, Richard
To: Madison, James


Esteemed Sir
Algiers The 16th. of August 1802
On the 5th. Inst. arrived here 2 french 74 Gunships a Brig and Corvetta under the orders of a rear admiral haveing on board General Hulen as Ambasador of Bonapt.
On the 6th. he demanded of the dey to renounce all money Claims on france
to admit of the free navigation of The Italian republic—
to punish with Severity 2 algerine Captains for over acts against france
That france will give no passport to any of her national Vessels whatsoever demands 3 Neopolitan Vessels Cargoes and Crews Captured by Corsrs. of Algiers on the Coast of france—Captives 45 Neopolitans.
To those demands The dey with reluctance acquised. The Algerine Corsairs 8 were under way when the french hove in Sight They returned and did not Sail untill The 14th.
On the 11th. Inst. arrived here a french Brig of war with letters in 12 days from Paris brought by an aid of Bonapts. wherein the great Consul tells the dey that he will double his Vengance on this regency if he ever hears Any more of its abuse or irritations—that he will Errace Algrs from the list of pirate nations. This was a bitter pill to the dey whom had no alternative but to Grumble and promise respect and friendship with Obedience to Bonapt.
The two Algerine Captains has been put in prison and Severely punished they would have lost their heads, but pardoned by the Ambasador.
The french is to have LeCall and their other Commercial privilages as Specifyed in the treaty made december last further Bonapart. insists on fortifying LeCall and it is further Said that The french demands to have a fortifyed factory at Bona.
On the 15th Inst. a french Brig of war with The ambasador and aid of Bonapt. left this place destined for toulon or Marseilles. The french admiral and division will leave this place this day for Tunis—Where no doubt They will Carry all before them on all tacks.
By The italian republic haveing a free Commerce The Neopolitans Genoas &c. will be able to obtain passports and Colours and will be nearly The Same thing as if all italia had a peace with Barbary.
I find That all these Circumstances is to Turn out only to The interest of france nor have I perceived anything as yet on the reform or Generl. System as Specifyed jointly in the Articles of the Genrl. peace.
The ambasador told me that hereafter Something would be done on this tack whether by the Christian powers or by their request to The Grand Signior he Could not Say.
There is as yet here 54 french of Oran and I doubt not but that they and a peace for Genoa will be The next demand.
The British has not Shown themselves Since June last They will in My Opinion neither give the dey Money or yet Change their passports—but will act as france did—& do right.
The dons has acquised to The arrangement of giveing the dey The 160 fathoms ½ that Sum is paid and The presents and greasing feese will Come with The new Expected Consul.
As the dey has failed in his attack on the french I presume he will meet the Same fate with the British—As he is now despised by his own people that he will Search for a rupture with Either The deans Swedes dutch or U States.
I hope that Mr Simpson will gain time with Morrocco. I hear of nothing of what The americans and Swedes are doing before Tripoli relative to the ransom of Capt Morris and Crew I wait with Anxiety to know what has been the result of the deys application to ransom them.
The dey is hailing in his horns relative to Tunis. If france fortifies LeCall & Bona They will drain Algiers and Tunis and do away their political existance. Sir I am respectfully Your Most Obt Servt.
Richd. OBrien
PS. The ministry has Enquired If I had no acct. of the Vessel with The annuities from The U States.
On the 19th of August The algerine Corsairs returned into port as the dey remains Suspicious of the french haveing a design to invade him further he has ordered in The out Militia &c. Haveing wrote Sundry letters This yr. of importance to The ambasador of The U S. at Paris & forwarded many through that Conveyance Under Cover & unsealed for The Secretary of State I am Sorrow to add—that they have not one been Ansd. I shall for Once Enquire if it is Beneath The dignity or Contrary to The Official duty of An American Ambasador at paris to not Ansr. The letter of A Consul of the U S. At Algiers.
 
[Addendum]
Algiers The 22d. of August 1802
Articles to be insisted on by The Governments of The United States Sweden and Denmark in order to reform existing abuses of The Govt. of Algiers and to extend to The Same Effect with Tunis Tripoli and Morrocco. As Viz—


1st.A Cash payment of The Stipulated Annuity which is 21600 dollars or the full Value of Stores Sent here together with a full and raisonable freight.
2dThe Biennal presents to be made in Cash to The amount of 12.000 dollars.
3dNo arbitrary employment of Vessels Coming here but full freight to be Agreed on between The regency and the Consul master and Supercargo of the Vessel and no demands for Vessels to Come here and be Sent on The regencies Errands or affairs.
4th.No reponsibility for Cargoes Shiped on board our Vessels by The regency its agents or Subjects for any part of The world.
5th.No Condemnation or Bringing in of Vessels and Cargoes On any Suposed deficiency in The pass—or other documents.
6th.No Exaction of any presents whatever on any promotion or Change of Ministers or the other officers in this regency or on any Change in our own Governments—or on the Occasion of a new dey—no presents of Any description whatsoever to be asked for or Given.
7thInstead of A Consular present—for every new Consul Comeing here The sum of 16.000 dollars to be given every 10th. year—and no detention of the Consul or his family or of Any Citizen or Subject of the Contracting parties but in Case of hostilities 6 months is to be allowed before the declaration of the Same—or any Capture to be made—

with Such other reforms That our respective Governments may think proper to insist on. The three nations to make The Above A Common Cause and be responsable one for all and all for one and to Consider what would be The requisite force to furnish Each of The three Contracting parties & in what manner most Effectual to Employ Said force to obtain & Sustain The desired Effect. Sir I am respectfully Your Most Obt Servt.
Richard OBrien
Here is The Squadron of admirl. de Winter he has gave the dey 200 Barrels of powder as a present.
 

   
   RC and addendum (DNA: RG 59, CD, Algiers, vol. 6). RC and addendum sent in multiple copies (ibid.), all of which vary in wording and content; “6th. Copy” of RC docketed by Wagner as received 17 May. Two copies were sent under cover to Livingston at Paris. One copy of the addendum is docketed by Wagner, “Mr. OBrien’s proposals for amending the treaty with Algiers.”



   
   Danes.


